Citation Nr: 0948042	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is entitled to a waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $9,814.34, to include the question of whether the 
RO properly suspended the Veteran's disability compensation 
benefits based on his fugitive felon status.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from November 1973 to November 
1977 and from January 1979 to November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas and a January 2006 Decision On Waiver Of 
Indebtedness of VA's Committee on Waivers and Compromises.  

This claim was previously before the Board in October 2008, 
wherein the Board remanded the Veteran's claim for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  In August 2004, VA was made aware of the Veteran's 
outstanding warrant; a letter was sent to the Veteran in 
February 2005, proposing that his service-connected 
disability compensation benefits be terminated effective 
April 5, 2004, unless he took steps to clear the warrant and 
provided documentation to that effect.  

2.  Effective April 5, 2004, the Veteran's service-connected 
disability compensation benefits were terminated; the 
Veteran's benefits were reinstated on May 1, 2005.

3.  The overpayment was created by the Veteran's failure to 
satisfy the warrant prior to April 30, 2005, with the 
knowledge that VA was entitled to withhold benefits for that 
period of time and that an overpayment would likely result 
from failure to do so.  
.



CONCLUSION OF LAW

The finding that the Veteran was a fugitive felon, resulted 
in an overpayment of VA disability compensation benefits in 
the amount of $9,814.34, for which the criteria for a waiver 
have not been met.  38 U.S.C.A. § 5302, 5313B (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665(n) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

 Nevertheless, VCAA provisions are not applicable to waiver 
of recovery of overpayment claims found in 38 U.S.C.A. § 
5300, because Chapter 53 contains its own notice provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) 
(noting that VCAA provisions are inapplicable to waiver of 
indebtedness claims).  In any event, the Board points out 
that the RO, in the decision on waiver of indebtedness, and 
in an accompanying letter, has explained to the Veteran the 
bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support of 
the claim.  The Veteran has not referenced any pertinent, 
obtainable evidence that remains outstanding.  Accordingly, 
the Board finds that these actions satisfy any duty to notify 
and assist the Veteran.  Therefore, the Board finds that no 
further action is necessary under the VCAA.

Legal Criteria

Fugitive Felon

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provided, in pertinent part, that a 
veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.666(e)(1).

The term "fugitive felon" refers to an individual who is 
fleeing to avoid prosecution, custody, or confinement for a 
felony, and includes an individual who is a fugitive by 
reason of violating a condition of probation or parole 
imposed for a commission of a felony.  38 U.S.C.A. 
§ 5313B(b)(1)(B); 38 C.F.R. § 3.665(n)(2)(ii).  

Waiver of Overpayment

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2009).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965.  
The list of elements is not all-inclusive.  See 38 C.F.R. 
§ 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994) (holding that VA must address all relevant factors in 
determining whether to exercise its equitable discretion in a 
waiver of indebtedness claim).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of 
three elements (fraud, misrepresentation, or bad faith) need 
be shown to preclude consideration of waiver of recovery of 
the indebtedness.  38 U.S.C.A. § 5302(c).

VA regulations define "bad faith" as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b).

Analysis

The Veteran claims that the RO improperly suspended his 
disability compensation benefits based on his fugitive felon 
status.  He asserts that he did not know about the warrant 
until VA informed him of its existence, after which he took 
immediate action to have it lifted.  The Veteran further 
claims that, based on undue hardship, he is entitled to a 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $9,814.34, which 
resulted from the suspension.  

After applying the law to the facts of this case, the Board 
finds that the Veteran was properly identified as a fugitive 
felon, which resulted in the discontinuance of his disability 
compensation benefits from April 5, 2004 through April 30, 
2005 and the creation of an overpayment.  Documentation in 
the file clearly shows that a warrant was issued by the US 
Postal Inspection Service for the Veteran's arrest in April 
2004, as the Veteran had committed a forgery.  The warrant 
was not cleared until April 30, 2005.  The Veteran has not 
provided any evidence that he was unaware of the warrant 
during that time period or that he took action to clear the 
warrant prior to April 30, 2005.  Therefore, the Board finds 
that the Veteran's overpayment in this case was validly 
created.  More importantly, the Veteran has not contested the 
validity of the debt.  Having established the validity of the 
debt in question, the next question for consideration is 
whether there is any indication of fraud, misrepresentation, 
or bad faith on the part of the appellant in the creation of 
the overpayment.

After consideration of the record and the applicable 
regulatory provisions, it is clear that the Veteran failed to 
report that an arrest warrant had been issued in connection 
with the commission of a felony, with knowledge of the likely 
consequences, and with resulting loss to the government.  
With an outstanding warrant for his arrest for commission of 
that felony, the Veteran was a "fugitive felon" as that 
term is defined under VA law from April 5, 2004 until April 
30, 2005.  As to the Veteran's contention that he was unaware 
of the existence of the felony warrant until after VA 
notified him that it was discontinuing payment and seeking 
reimbursement of the overpayment of disability compensation 
benefits in February 2005, the controlling statute and 
regulation do not require actual knowledge of the issuance of 
an outstanding felony warrant for an individual to be 
considered a fugitive felon.  

As such, the Veteran's failure to report the issuance of the 
arrest warrant in 2004 was the direct cause of the 
overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  In view 
of the above, the Board concludes that the Veteran's actions 
constituted bad faith.  Since bad faith in the creation of 
the $9,814.34 overpayment has been shown, waiver of recovery 
of this amount is precluded by law.  38 U.S.C.A. § 5302(c); 
38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of equity 
and good conscience, such as any current financial hardship, 
are not applicable.  Bad faith is shown by the preponderance 
of the evidence, and thus the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)) does not apply.  Waiver of recovery of 
overpayment is denied.

In this case, there is no dispute over the issue of whether 
the Veteran had an arrest warrant imposed for the commission 
of a felony.  The Veteran alleges ignorance of the 
outstanding warrant issued.  However, as the law in this case 
is clear, there is no other option but to apply the plain 
meaning of the statute.  Where, as here, the law is 
dispositive, the claim must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

The finding that the Veteran was a fugitive felon resulting 
in the discontinuance of disability compensation benefits and 
the creation of an overpayment of $9,814.34, the appeal is 
denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


